Exhibit 10.1
 
Layne Christensen Company
Long-Term Incentive Plan



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 SECTION I. EFFECTIVE DATE. 

 
This Layne Christensen Company Long-Term Incentive Plan (the "LTI Plan" or
"Plan") is effective as of January 1, 2013.
 

 SECTION II. PURPOSE OF PLAN AND PLAN OVERVIEW. 

 
Layne Christensen Company ("Company") has created the LTI Plan to provide annual
incentive awards to selected employees ("Participants"). The LTI Plan is
structured to provide incentive compensation in line with the Company's stated
pay philosophy.  Awards of equity under the LTI Plan relate to the Company's
common stock ("Company Stock"), and are made pursuant to a separate,
shareholder-approved Company equity plan (the "Company Equity Plan").


During the first 90 days of each calendar year (the "Award Year") the Company's
Board of Directors (the "Board") will establish an annual equity pool ("Annual
Equity Pool") for the LTI Plan. The Annual Equity Pool represents the total
value of awards for the Award Year to be granted to LTI Plan participants.  The
total value of each Annual Equity Pool is based on and expressed as a percentage
of the Company's market capitalization.  The Annual Equity Pool is allocated
among eligible Participants based on each eligible Participant's long-term
incentive target percentage ("LTI Percentage"), which is a percentage of a
Participant's base salary in effect on LTI award determination date..  The
product of each eligible Participant's LTI Percentage and base salary is that
Participant's "LTI Target Opportunity." Each eligible Participant receives a
grant from the Annual Equity Pool with an approximate value equal to that
Participant's LTI Target Opportunity.  Such equity grant will be 40% in the form
of a time-vested nonqualified stock option award (a "Time-Vested Option"), 10%
in the form of Time-Vested restricted stock unit awards ("Time-Vested RSUs"),
and 50% in the form of performance-vested performance shares award ("Performance
Shares") (collectively, the Time-Vested Option, Time-Vested RSUs and Performance
Shares are referred to herein as the “LTI Awards” and the term “Grant” or
“Granting” as used herein shall refer to the Committee’s act of issuing or
granting the LTI Awards under the Company Equity Plan).
 

 SECTION III. ADMINISTRATION.

 
The administration of this Plan shall be established and overseen by the
Compensation Committee (the "Committee") of the Board.  Subject to the terms of
the Company Equity Plan, the Committee, with the approval of the Board, shall
have complete discretion to determine the terms of all LTI Awards, including the
amount and vesting conditions thereof.  LTI Percentages shall initially be
determined by the Chief Executive Officer ("CEO") of the Company, recommended by
the CEO to the Committee, and, if recommended and approved by the Committee,
approved by the Board.  The Board may accept or may elect to change any LTI
Percentage for any eligible Participant.  The Committee shall have full power to
delegate to one or more members of senior management of the Company, or a
committee thereof, all or a part of the Committee's power and authority to
calculate and track actual financial performance of one or more targeted goals
and validation of other non-financial measures.  All audited financial results
and any performance measurement related thereto will be presented to the
Committee for review and approval and, if approved by the Committee, submitted
for approval by the Board.  Subject to the approval of the Board, the Committee
shall have the full power, in its sole discretion, to interpret, construe and
administer this Plan and to adopt rules and regulations relating to this
Plan.  Decisions made by the Board (or its designee) in good faith and in the
exercise of its powers and duties hereunder shall be final and binding upon all
parties concerned.  No member of the Board (or its designee) shall be liable to
anyone for any action taken or decision made in good faith pursuant to the power
or discretion vested in such member or the Board or any designee under this
Plan.


 
 

--------------------------------------------------------------------------------

 
 

 SECTION IV. ELIGIBILITY.

 
Eligibility for participation in this Plan is limited solely to those persons
selected by the Committee and recommended for approval by the
Board.  Eligibility shall initially be limited to the Company's executives and
division presidents.  Selection as a Participant does not guarantee receipt of
any LTI Award and participation for an Award Year does not entitle such person
to be a Participant for any future Award Year.  Generally, the Board shall
select and designate the Participants who will be eligible for an LTI Award for
a specific Award Year no later than the ninetieth (90th) day of such Award Year;
provided, however, the Board may, in its sole discretion be permitted to add new
Participants at any time during such Award Year.
 

 SECTION V.  DETERMINATION OF ANNUAL EQUITY POOL.

 
For each Award Year the Board shall establish that year's Annual Equity Pool and
such Annual Equity Pool shall have a value equal to 1% of the Company's average
market capitalization for the 30-day period ending January 31 of that Award
Year.  For each Award Year, the total value of LTI Awards Granted to eligible
Participants (such LTI Awards' value determined pursuant to Section VII) shall
not exceed the value of that Award Year's Annual Equity Pool.  Advance Board
approval must be obtained if LTI Awards having a value in excess of the Annual
Equity Pool are to be Granted to Participants at any point during the Award
Year.


SECTION VI.
DETERMINATION OF PARTICIPANT'S TARGET LTI OPPORTUNITY.

 
Subject to and in accordance with the conditions set forth in this Section VI,
for any Award Year the Board allocates the Annual Equity Pool by Granting a
combination of Options, Restricted Stock and Performance Shares to selected
Participants.  The manner in which each Award Year's Annual Equity Pool is
allocated among Participants, and the  number of shares underlying the LTI
Awards, shall be based upon each Participant's Target LTI Opportunity calculated
as follows:


(A)           First, each Participant's LTI Percentage will be determined based
on the Participant's Title and Level and as outlined in Appendix A to this Plan;
and


(B)           Second, each Participant's LTI Target Opportunity will be
determined by multiplying the Participant's LTI Percentage by the Participant's
then current base salary.


 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the above, if either the Plan is revised to include additional
Participants or the size of the Annual Equity Pool increases or decreases due to
changes in the Company's market capitalization, and the calculated Participant
LTI Target Opportunities exceed or are below the Annual Equity Pool, the
Participants' LTI Percentages will be adjusted up or down to meet the Annual
Equity Pool for that year.
 

 SECTION VII. FORM AND TIMING OF LTI AWARDS.

 
Each Participant's LTI Target Opportunity shall be converted into LTI Awards in
accordance with this Section VII.  In all cases, a Participant must be employed
by the Company or one of its subsidiaries on the date the LTI Awards for that
Award Year are Granted (the "Grant Date") to be eligible to receive the LTI
Awards.


(A)  
Shares Subject to LTI Awards.  For each Award Year:



(i)           40% of each Participant's LTI Target Opportunity shall be granted
in the form of a Time-Vested Option.  Accordingly, the number of Shares covered
by the Time-Vested Option shall be the quotient of (A) 40% of the Participant's
LTI Target Opportunity, divided by (B) the Grant Date per share fair value
(determined using a lattice valuation model selected by the Board or Committee)
of a 10-year stock option to purchase a share of Company Stock with an exercise
price equal to the closing price of the Company Stock on the date of grant of
the LTI Awards.  The option exercise price for the Time-Vested Option shall, in
all cases, be the "Fair Market Value" (as determined under the Company Equity
Plan) of a share of Company Stock on the Time-Vested Option's Grant Date;


(ii)           10% of each Participant's LTI Target Opportunity shall be granted
in the form of Time-Vested RSUs.  Accordingly, the number of Shares subject to
the Time-Vested RSU award shall be the quotient of (A) 10% of the Participants'
LTI Target Opportunity, divided by (B) the Grant Date "Fair Market Value" (as
determined under the Company Equity Plan) of a share of Company Stock on the
Time-Vested RSU's Grant Date; and


(iii)           50% of each Participant's LTI Target Opportunity shall be
granted in the form of Performance Shares. Accordingly, the number of
Performance Shares covered by the Performance Shares award shall be the quotient
of (A) 50% of the Participant's LTI Target Opportunity, divided by (B) the Grant
Date per share value of a Performance Share award (as determined by the Board or
Committee) as of the Performance Shares' Grant Date.


All fractional Shares subject to any LTI Award may be rounded up or down as
determined by the Board.


(B) General Vesting/Payment Terms.  The LTI Awards shall become exercisable,
vest and be settled as set forth below in this Section VII (B).  All LTI Awards
will also be subject to the terms and conditions of the Company Equity Plan and
the respective LTI Award agreement.


(i)           Time-Vested Option. Provided the Participant has remained
continuously employed by the Company through the applicable vesting date, the
Time-Vested Option shall vest (i.e., become exercisable) in ratable 1/3
increments on the first, second and third anniversaries of the option's Grant
Date.


 
 

--------------------------------------------------------------------------------

 
 
(ii)           Time-Vested RSUs.  Provided the Participant has remained
continuously employed by the Company through the applicable vesting date, the
Time-Vested RSU's shall vest and be settled upon the earliest to occur of (a)
the fifth (5th) anniversary of the Time-Vested RSUs Grant Date, or (b) subject
to Section XI(C), the Participant's separation from service with the Company
after attaining the age of 60 and after having been employed by the Company or
one of its affiliates for five years or more (a "Retirement").  The Time-Vested
RSUs shall remain nontransferable and subject to forfeiture restrictions until
such vesting; provided, however, if upon a Participant's separation from service
all or a portion of the Time-Vested RSUs would otherwise be forfeited, the Board
may, in its sole discretion, agree to vest all or a portion of such Time-Vested
RSUs if in its judgment the performance of Participant has warranted such
vesting and/or such vesting is in the best interests of the Company.  Any such
accelerated vesting and issuance of shares of Company Stock shall be subject to
potential delay in accordance with Section XI(C).  All shares of Company Stock
received in connection with the settlement of a vested RSU shall be subject to a
transferability restriction such that no such shares may be sold or transferred
until the Participant's separation from service with the Company; provided,
however, the Committee may elect to withhold shares of Company Stock at the time
a vested RSU is settled to the extent necessary to satisfy the Company's payroll
and tax withholding obligations.


(iii)           Performance Shares.   Provided the Participant has remained
continuously employed by the Company through the end of applicable three (3)
year performance period upon which the payment of the Performance Shares will be
based, Performance Shares will vest and be payable based on the level of
achievement of one or more performance goals tied to the Company's return on net
assets (the "RONA Goal") for such performance period, as set forth in the
Performance Shares' award agreement.  Final Performance Shares vesting will be
reduced to 0% of the Performance Shares if less than 80% of the established RONA
Goal is achieved, increased to 150% of the Performance Shares vesting if 120% or
more of the RONA Goal is achieved, and either reduced or increased based on
linear interpolation if RONA Goal achievement is between 80% or 120%, as set
forth in accordance with the applicable Performance Shares award agreement.


(C)   Other Equity Grants.     Nothing in this Plan shall prevent or restrict
the Board from making additional equity award grants to the extent permissible
under the Company Equity Plan.
 

 SECTION VIII.  RIGHTS TO LTI BONUSES ARE UNSECURED.

 
A Participant's potential right to an LTI Award does not constitute an equity or
other ownership interest in the Company.  The Company shall not be required to
and shall not segregate any funds representing any LTI Award and nothing in this
Plan shall be construed as providing for such segregation.  Nothing in this Plan
and no action taken pursuant to its terms, shall create or be construed to
create a trust or escrow account of any kind, or a fiduciary relationship
between the Company, on the one hand, and a Participant, or any other person, on
the other hand.  Employee has no preferred claim on, or any beneficial ownership
in, any assets of the Company.


 
 

--------------------------------------------------------------------------------

 
 
SECTION IX.
AMENDMENT AND TERMINATION OF PLAN; TERM OF PLAN.



The Board may, at any time or times, amend this Plan, pursuant to written
resolution adopted by the Board.  The Board may, with respect to any Award Year,
terminate this Plan by written resolution adopted by the Board.  In the event
this Plan is terminated, no further LTI Awards will be Granted under this Plan
except that all LTI Awards Granted before the termination of this Plan shall
continue in accordance with this Plan until such LTI Award either becomes
exercised, vested and payable, or is forfeited.
 

 SECTION X. NON-ASSIGNABILITY.

 
A Participant's rights pursuant to this Plan may not be transferred, alienated,
assigned, pledged, hypothecated or otherwise disposed of other than by will or
by the laws of descent and distribution.  If a Participant attempts to alienate,
assign, pledge, hypothecate, or otherwise dispose of the Participant's rights to
any LTI Award or any other right pursuant to this Plan, or in the event of any
levy, attachment, execution, or similar process upon the right or interest
conferred by this Plan, the Board may terminate all of the Participant's rights
under this Plan and all LTI Awards granted to such Participant, and all of such
Participant's rights under this Plan will thereupon become null and void.
 

 SECTION XI. MISCELLANEOUS.

 
(A)           The Company's obligation to make any payment, or deliver any
shares of Company Stock, pursuant to this Plan shall be subject to the
Participant's satisfaction of all applicable federal, state and local income and
other tax withholding requirements.


(B)           Nothing in this Plan shall be construed to give any person any
benefit, right or interest except as expressly provided herein, and nothing in
this Plan shall be construed as establishing any right of continued employment
by the Company.


(C)           Notwithstanding any provision in this Plan or any LTI Award to the
contrary, this Plan and all LTI Awards shall be interpreted and administered in
accordance with Section 409A of the Internal Revenue Code and regulations and
other guidance issued thereunder.  For purposes of determining whether any
payment made pursuant to this Plan or an LTI Award results in a "deferral of
compensation" within the meaning of Treasury Regulation §1.409A-1(b), the
Company shall maximize the exemptions described in such section, as
applicable.  Any reference to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A and the regulations issued thereunder. If any deferred compensation
payment is payable due to a "specified employee" under Section 409A on account
of a separation from service for any reason other than death, then such payment
shall be delayed for a period of six months and paid immediately following the
expiration of such six month period.   A Participant or beneficiary, as
applicable, shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on the Participant or beneficiary in
connection with any payments to such Participant or beneficiary pursuant to this
Plan, including but not limited to any taxes, interest and penalties under
Section 409A, and neither the Company nor any of its subsidiaries shall have any
obligation to indemnify or otherwise hold a Participant or beneficiary harmless
from any and all of such taxes and penalties.


(D)           The provisions of this Plan, except where otherwise required by
law, will be governed, construed, enforced, and administered in accordance with
the laws of the State of Delaware.


 
 

--------------------------------------------------------------------------------

 
 
Appendix A – Target LTI Percentages


 
Title / Band
Level
Target LTI Percentage
CEO
0
200%
Corporate Executives (COO, CFO, GC, CAO)
1 Corp.
100%
Division Presidents
1 Div.
60%
Non-Executive Corporate Officers
2 Corp.
30%
Corporate VPs
3 Corp.
30%

 